           Case 1:20-cv-03322-LAP Document 6 Filed 09/23/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 KEVIN BROWN, Individually and on                )
 Behalf of All Others Similarly Situated,        )
                                                 )
                         Plaintiff,              )
                                                 )    Case No. 1:20-cv-03322-LAP
         v.                                      )
                                                 )
 E*TRADE FINANCIAL CORPORATION,                  )
 RODGER A. LAWSON, KEVIN T.                      )
 KABAT, MICHAEL A. PIZZI, RICHARD                )
 J. CARBONE, ROBERT CHERSI, JAIME                )
 W. ELLERTSON, JAMES P. HEALY,                   )
 JAMES LAM, SHELLEY B. LEIBOWITZ,                )
 REBECCA SAEGER, DONNA L.                        )
 WEAVER and JOSHUA WEINREICH,                    )
                                                 )
                        Defendants.              )


                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Kevin Brown (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the

“Action”) with prejudice as to Plaintiff only and without prejudice as to all others similarly

situated. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified. Plaintiff’s dismissal of the Action is therefore effective

upon the filing of this notice.

 Dated: September 23, 2020                           Respectfully submitted,

                                                     FARUQI & FARUQI, LLP

                                                     By: /s/ James M. Wilson, Jr.

                                                     Nadeem Faruqi
                                                     James M. Wilson, Jr.
                                                     685 Third Avenue, 26th Floor
                                                     New York, NY 10017
                                                     Tel.: (212) 983-9330
                                                     Fax: (212) 983-9331
                                                     Email: nfaruqi@faruqilaw.com
Case 1:20-cv-03322-LAP Document 6 Filed 09/23/20 Page 2 of 2




                                        jwilson@faruqilaw.com

                                 Counsel for Plaintiff




                             2
